EXHIBIT 10.8
 
SHARE CANCELLATION AGREEMENT


SHARE CANCELLATION AGREEMENT, dated October 10, 2013 (this “Agreement”), by and
between, Frac Water Systems, Inc., a Nevada corporation (the “Company”), and
Fadi Zeidan (the “Cancelling Party”).


BACKGROUND


WHEREAS, the Company was formed to engage in the development, sales and
marketing of online video stores (the “Legacy Business”); and


WHEREAS, the Cancelling Party has served as the Company’s President, Secretary,
and Treasurer, and as a Director since February 15, 2008; and


WHEREAS, going forward, having discontinued the Legacy Business, the Company’s
plan is to acquire other assets or business operations that will maximize
shareholder value; and


WHEREAS, effective as of the date hereof, the Cancelling Party has resigned from
all positions that he held with the Company; and


WHEREAS, the Cancelling Party is the record and beneficial owner of a total of
One Hundred Thirty Million (130,000,000) shares (the "Subject Shares") of the
Company's common stock, par value $0.0001 per share; and


WHEREAS, in consideration for the agreement by the new management of the Company
to assume the existing liabilities of the Legacy Business, and in an effort to
enhance the Company’s ability to proceed with the implementation of its new
business plan, the Cancelling Party desires to have cancelled, and the Company
desires to cancel, all of the Subject Shares.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:


1.            Assumption of Liabilities.  The Company hereby undertakes, assumes
and agrees to perform, pay or discharge in accordance with their terms, to the
extent not heretofore performed, paid or discharged, the liabilities and
obligations of the Legacy Business in existence as of the date hereof.


2.            Cancellation of Subject Shares.  The Cancelling Party has
delivered to the Company for cancellation stock certificates representing the
Subject Shares along with duly executed medallion guaranteed stock powers
covering the Subject Shares (or such other documents acceptable to the Company’s
transfer agent) and hereby irrevocably instructs the Company and the Company’s
transfer agent to immediately cancel the Subject Shares, such that the Subject
Shares will no longer be outstanding on the stock ledger of the Company and such
that the Cancelling Party shall no longer have any interest in the Subject
Shares whatsoever.  The Company shall immediately deliver to the Company’s
transfer agent irrevocable instructions providing for the cancellation of the
Subject Shares.
 
 
1

--------------------------------------------------------------------------------

 
 
3.            Release by the Cancelling Party. For and in consideration of the
covenants and promises contained herein, the Cancelling Party, together with his
heirs, executors, administrators, and assigns (collectively, the “Cancelling
Party Releasing Parties”), does hereby fully and forever waive, release, acquit
and discharge the Company, together with all of the Company’s past and present
predecessors-in-interest, successors-in-interest, assigns, parents, subsidiaries
and affiliates, and all of their officers, directors, shareholders, principals,
managers, members, partners, employees, agents, servants, attorneys and legal
representatives (collectively, the “Company Released Parties”), from any and all
actions, suits, arbitrations, proceedings, controversies, disputes, causes of
action, claims, rights, obligations, demands, agreements, covenants, promises,
responsibilities, liabilities, indemnifications, contributions, damages, costs,
expenses and fees, of whatever kind and nature, whether contractual,
extra-contractual, tort or otherwise, which the Cancelling Party or any of the
Cancelling Party Releasing Parties may now have, ever had, or will ever have
against the Company or any of the Company Released Parties, arising from the
beginning of the world to date, whether known or unknown, matured or unmatured,
foreseeable or unforeseeable, fixed, contingent, class, individual, derivative
or otherwise (the “Cancelling Party’s Released Claims”).  The Cancelling Party
and the Cancelling Party Releasing Parties understand that they may later
discover facts relating to the Cancelling Party’s Released Claims in addition to
or different from the facts now known or believed by them to be true, and accept
and assume such risk.  Notwithstanding anything to the contrary herein, it is
further understood and agreed by the parties hereto that this release shall not
apply to acts of fraud or gross negligence by the Company or the Company
Released Parties or release the Company or the Company Released Parties from any
claims arising out of or related to this Agreement.
 
4.            Representations by the Cancelling Party.
 
(a)           The Cancelling Party owns the Subject Shares, of record and
beneficially, free and clear of all liens, claims, charges, security interests,
and encumbrances of any kind whatsoever.  The Cancelling Party has sole control
over the Subject Shares or sole discretionary authority over any account in
which they are held.  Except for this Agreement, no person has any option or
right to purchase or otherwise acquire the Subject Shares, whether by contract
of sale or otherwise, nor is there a “short position” as to the Subject Shares.
 
(b)           The Cancelling Party has full right, power and authority to
execute, deliver and perform this Agreement and to carry out the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by the Cancelling Party and constitutes a valid, binding obligation of
the Cancelling Party, enforceable against it in accordance with its terms
(except as such enforceability may be limited by laws affecting creditor's
rights generally).
 
5.            Further Assurances.  Each party to this Agreement will use his or
its best efforts to take all action and to do all things necessary, proper, or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including the execution and delivery of such
other documents and agreements as may be necessary to effectuate the
cancellation of the Subject Shares).
 
6.            Amendment and Waiver.  Any term, covenant, agreement or condition
of this Agreement may be amended, with the written consent of the Company and
the Cancelling Party, or compliance therewith may be waived (either generally or
in a particular instance and either retroactively or prospectively), by one or
more substantially concurrent written instruments signed by the Company and the
Cancelling Party.
 
7.            Survival of Agreements, Representations and Warranties, etc.  All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement.
 
8.            Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by the Company and the Cancelling Party, and
their respective successors and assigns.
 
 
2

--------------------------------------------------------------------------------

 
 
9.            Governing Law.  This Agreement (including the validity thereof and
the rights and obligations of the parties hereunder and thereunder) and all
amendments and supplements hereof and thereof and all waivers and consents
hereunder and thereunder shall be construed in accordance with and governed by
the internal laws of the State of New York without regard to its conflict of
laws rules, except to the extent the laws of Nevada are mandatorily applicable.
 
10.           Miscellaneous.  This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.  In case any provision of
this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.  This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts but all such
counterparts shall together constitute but one and the same instrument.  This
Agreement may be reproduced by any electronic, photographic, photostatic,
magnetic, microfilm, microfiche, microcard, miniature photographic, facsimile or
other similar process and the original thereof may be destroyed.  The parties
agree that any such reproduction shall, to the extent permitted by law, be as
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not the
reproduction was made in the regular course of business) and that any
enlargement, facsimile or further reproduction shall likewise be admissible in
evidence.  Facsimile execution and delivery of this Agreement is legal, valid
and binding execution and delivery for all purposes.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
COMPANY:
         
FRAC WATER SYSTEMS, INC.
            By: /s/ Nadine C. Smith     Name:
Nadine Smith
    Title:
Chief Executive Officer
 

 

 
CANCELLING PARTY:
            /s/ Fadi Zeidan      Fadi Zeidan  

 
 
4

--------------------------------------------------------------------------------